Case 1:18-cv-01519-MN Document 132 Filed 04/15/20 Page 1 of 3 PageID #: 5984




                                       IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF DELAWARE


 FINJAN, INC., a Delaware Corporation,

                                       Plaintiff,

             v.                                           C.A. No. 1:18-cv-01519-MN

 RAPID7, INC., a Delaware Corporation
 and RAPID7 LLC, a Delaware Limited
 Liability Company,

                                       Defendants.


                    STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

           Plaintiff Finjan, Inc. and Defendants Rapid7, Inc. and Rapid7 LLC (collectively, “the

Parties”), by and through their undersigned counsel, and subject to the approval of the Court,

hereby stipulate and agree to extend certain case deadlines, as indicated below.

           The COVID-19 pandemic and resulting shelter in place laws have created substantial

impediments to the Parties and their experts’ ability to complete expert reports on the current

schedule. This includes the inability for experts to travel to and access Defendants’ source code,

as Defendants’ facilities are currently closed through June 1, 2020. The extended deadlines do not

impact the Court’s scheduled trial date.

            Deadline                                    Current Date      Extended Date

            Opening/Burden of Proof Expert 4/21/20                        5/22/20
            Reports
            Rebuttal Expert Reports        5/22/20                        6/26/20

            Reply Expert Reports                        6/26/20           7/31/20

            Close of expert discovery                   7/24/20           8/28/20




H:\Finjan v. Rapid7 Stipulation.DOCX
Case 1:18-cv-01519-MN Document 132 Filed 04/15/20 Page 2 of 3 PageID #: 5985




            Opening letter briefs seeking                                 9/3/2020
            permission to file summary judgment
            motions
            Answering letter briefs regarding                             7 days after
            requests to file motions for summary                          opening letter
            judgment                                                      brief
            Case Dispositive Motions (if 8/07/20                          9/25/20
            permitted) and Daubert Motions
            Joint Proposed final pretrial order  2/1/21                   same

            Pre-trial Conference                   2/08/21 – 2 PM         same

            Trial – 6-day Jury                     2/22/21 -9:30 AM       same



           Prior to filing any summary judgment motion, the parties must submit letter briefs seeking

permission to file the motion. Opening letter briefs shall be no longer than five (5) pages and shall

be filed with the Court no earlier than September 3, 2020. Answering letter briefs shall be no

longer than five (5) pages and shall be filed with the Court no more than seven (7) days after the

Opening Letter Brief. No replies shall be filed. Unless the Court grants leave for additional letters

to be filed, each side shall present all grounds on which it seeks permission to file for summary

judgment in its single opening letter brief.


 POTTER ANDERSON &                                      DUANE MORRIS LLP
 CORROON, LLP


 /s/ Philip A. Rovner                                   /s/ Richard L. Renck
 Philip A. Rovner (No. 3215)                            Richard L. Renck (I.D. No. 3893)
 Jonathan A. Choa (No. 5319)                            222 Delaware Avenue, Suite 1600
 1313 N. Market St., 6th Floor                          Wilmington, DE 19801
 Wilmington, DE 19899-0951                              Tel.: (302) 657-4900
 Tel.: (302) 984-6000                                   rlrenck@duanemorris.com
 provner@potteranderson.com
 jchoa@potteranderson.com                               Counsel for Defendants
                                                        Rapid7, Inc. and Rapid7 LLC
 Counsel for Plaintiff
 Finjan, Inc.

                                                   2
H:\Finjan v. Rapid7 Stipulation.DOCX
Case 1:18-cv-01519-MN Document 132 Filed 04/15/20 Page 3 of 3 PageID #: 5986




 Dated: April 15, 2020

           SO ORDERED, this            day of April, 2020.



                                               __________________________________
                                               United States District Judge




                                                  3
H:\Finjan v. Rapid7 Stipulation.DOCX
